Citation Nr: 0311783	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  02-00 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  


FINDING OF FACT

The veter has lum,bar strain that began in service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his low 
back strain was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records dated April 1969 noted low back pain 
associated with lifting heavy objects and indicated it was 
not associated with urinary tract symptoms.  Medical Board 
proceedings dated July 1969 noted low back pain, etiology 
unknown.  Physical Examination Board Proceedings dated in 
August 1969 did not list low back pain as a disability.  The 
veteran's separation document (DD 214) indicates that the 
veteran was an Infantryman and did receive a parachutist 
badge.

Treatment records dated January 1983 to June 1986 from Dr. 
D.G. show that in November 1985, the veteran complained of 
low back pain.  The examiner noted that he could not rule out 
a ruptured disc.

Hospital records from Manatee Memorial Hospital dated May to 
June 1998 show that the veteran was admitted with a diagnosis 
of cervical and lumbar strain.  It was noted that the veteran 
underwent rehabilitation for the lumbar strain.

Physical therapy records from Sports Medicine Rehabilitation 
International dated September to December 2000 show therapy 
for low back pain.

VA outpatient treatment records dated July 2000 to September 
2001 show the veteran with minimal degenerative joint disease 
of the lumbar spine with spurring.  Interspaces were fairly 
well maintained.  The assessment was chronic back pain 
without radiation to the legs.  The examiner indicated that 
the reported pain seemed to be out of proportion to the x-ray 
findings.

At his September 2002 Travel Board hearing, the veteran 
testified that he did not believe that his proteinuria was 
related to his low back disability.  He indicated that he 
began to have low back pain in service in late 1967 after 
field training exercises.  The veteran testified that he had 
been through rehabilitation and medications to control the 
pain.  He also indicated that he wore a low back support.  
The veteran testified that he was seen in the military for 
his back on a frequent basis between 1967 and 1969.  He 
indicated that he was on a P3 profile in service, which 
precluded prolonged walking, sitting, standing, and lifting.  
The veteran described his pain as worsening yearly.  He 
testified that he took muscle relaxants and painkillers on a 
daily basis.  

At his March 2003 VA examination, the veteran reported that 
he did not know why he got low back pain in service or what 
the reason was, and whether it was because he lifted up 
something heavy or because he did parachute jumping 6 times 
in service.  He did not recall any specific injury.  The 
veteran indicated that he had daily back pain with relief 
from Etodolac and Darvocet.  He stated that he used a back 
brace on his lower back when he was going to do something.  
The examination of the lumbar spine showed no tenderness or 
deformity.  The range of movement of the lumbar spine was 
done with attention to pain, fatigue, weakness, and 
incoordination and it showed the flexion forward was to 75 
degrees.  The extension backward was to 20 degrees; lateral 
flexion was to 35 degrees bilaterally.  It was noted that 
repetitive movements did not seem to affect the range of 
movement.  Straight leg raising was to 40 degrees 
bilaterally.  Deep tendon reflexes was 1+ in the knees and 
ankles and equal bilaterally.  Muscle tone and power in the 
lower extremities was within normal limits and equal 
bilaterally.  Gait was within normal limits.  

The examiner noted that the veteran had complaint of low back 
pain while he was in the service, but this happened at the 
same time when he was being investigated for some kidney 
issues.  The x-ray of the lumbar spine at that time was 
negative.  The veteran admitted that he did not see a doctor 
after service until ten years later and he did not see one 
specifically for his back until 30 years later.  However, the 
examiner indicated that to give the veteran the benefit of 
the doubt, he believed that it was as likely as not that the 
veteran had an episode of low back strain in the service, and 
that low back strain was service connected.  Beyond that, any 
current finding or complaint in the lumbar spine or any other 
part of the spine cannot be related to the service without 
the resort to speculation.  

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; 
treatment records dated January 1983 to June 1986 from Dr. 
D.G.; hospital records from Manatee Memorial Hospital dated 
May to June 1998; physical therapy records from Sports 
Medicine Rehabilitation International dated September to 
December 2000; VA outpatient treatment records dated July 
2000 to September 2001; transcript of September 2002 Travel 
Board hearing; VA examination dated March 2003.

Additionally, the record shows that the appellant has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision and statement of the 
case have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought. 

The veteran was sent a VCAA letter in July 2001.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury. If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Applicable 
regulations also provide that a disability, which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).

Analysis

Service medical records show that the veteran complained of 
back pain in service and the Medical Board examination 
diagnosed low back pain, etiology undetermined.  In addition, 
although the veteran was undergoing tests for a kidney 
condition, an April 1969 entry noted low back pain associated 
with lifting heavy objects and indicated it was not 
associated with urinary tract symptoms.  The veteran's 
military records do show that he received a parachutist 
badge.  With regard to the question of nexus between a 
current back disorder and service, the VA examiner's opinion 
of March 2003 failed to state a clear, direct response to the 
questions asked by the Board.  However, the examiner noted 
that the veteran sustained a low back strain while in 
service.  The veteran has provided testimony as to the 
continuity of his back pain since service, and, according to 
private medical reports, the veteran has been treated for 
lumbar strain within the past few years.  A 1998 report from 
Manatee Hospital, for example, shows treatment for lumbar 
strain.  Although further development of the evidence might 
resolve some of the lack of clarity resulting from the VA 
physician's failure to state direct answers in response to 
the Board's questions, the evidence currently of record 
raises a reasonable doubt as to whether the veteran has 
lumbar strain that began in service.  Accordingly, the grant 
of service connection for lumbar strain is warranted.


ORDER

Entitlement to service connection for a lumbar strain is 
granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

